DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 9, the claimed “with a corrected visual acuity” is vague and indefinite. It is not clear if applicant is claiming that the wearer is viewing the blurred images while wearing corrective lenses that correct that wearer’s specific visual acuity or if applicant just means that the wearer is someone who has a prescription i.e. is a person “with a corrected visual acuity” but need not be wearing corrective lenses while viewing the blurred images or if some other meaning is intended. Additionally, the claimed “blurred image” (singular) is vague and indefinite. Applicant is claiming the wearer viewing a plurality of blurred images. It is not clear if applicant means “while seeing at least one blurred image” or if applicant means “while seeing the plurality of blurred images”. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “wherein the wearer is wearing corrective lenses that provide the corrected visual acuity specific to that wearer while seeing at least one blurred image”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drobe publication number 2012/0106813. 
With respect to claim 1, Drobe discloses the limitations therein including the following: a method of designing a spectacle lens (abstract); comprising presented a plurality of blurred images created by applying different degrees of blur (abstract, paragraphs 0004-0005, 0030-0034, 0074); having the wearer see the blurred images (abstract, paragraphs 0004-0005, 0030-0034, 0074); acquiring information on the sensitivity to blur of the wearer (paragraphs 0030-0033, 0074); designing a spectacle lens based on the information on the sensitivity to blur of the wearer (paragraphs 0003-0004, 0027, 0055). 

With respect to claim 7, Drobe further disclose the target image as seen at a predetermined distance from the wearer (paragraphs 0030-0038). Regardless, inherently the original image is not being seen at a random distance and therefore is inherently being seen at a predetermined distance from the wearer. 
With respect to claim 8, Drobe further discloses the plurality of images being seen at a plurality of different predetermined distances (paragraphs 0022, 0025, 0062-0067 i.e. at a plurality of selected distances by the user). 
With respect to claim 9, Drobe further discloses the wearer is wearing corrective lenses that provide the corrected visual acuity specific to that wearer while seeing at least one blurred image (the assumed meaning, paragraph 0046). 
With respect to claim 10, Drobe further discloses a target aberration of a progressive power lens being set based on the information of the sensitivity (abstract, paragraphs 0003-0004, 0074). 
With respect to claim 11, Drobe further discloses that based on the information of the sensitivity, a target extent of range of astigmatism can be set in at least two regions selected from distance, intermediate and near of a progressive lens (abstract, paragraphs 0003-0004, 0074 and inherently a determination of a range of astigmatism of a progressive lens will include for at least a distance and near correction). 

With respect to claim 13, Drobe further discloses designing a spectacle lens based on the method (abstract). 
With respect to claim 14, applicant is merely claiming a sending device to send input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being sent as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant is therefore claiming an input unit to input information and a sending unit to send the input information which would be inherent in any computer having an internet (paragraphs 0027, 0048 disclosing a computer to implement the method). As stated above, the way the claim is written the acquired information merely goes to the intended use of the sending device. 
With respect to claim 15, applicant is merely claiming a receiving device to receive input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being received as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
	With respect to claim 16, applicant is further merely claiming a receiving device to receive input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being received as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant is therefore claiming a receiving unit to receive the information (which would be inherent of any receiving computer and paragraphs 0027, 0048 disclosing a computer to implement the method) and a designing unit to design the information (see rejection of claim 1 above). As stated above, the way the claim is written the received information merely goes to the intended use of the receiving device. 
With respect to claim 17, Drobe further disclose designing a progressive power lens based on the method (abstract, paragraphs 0003-0004, 0027, 0055). 
With respect to claim 18, Drobe further disclose designing a single focus lens based on the method (abstract, paragraphs 0046, 0074).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka publication number 2016/0327808 in view of WO 2014/22926 (WO’926). 
With respect to claim 1, Hatanaka discloses the limitations therein including the following: a method of designing a spectacle lens (abstract); comprising presented a plurality of blurred images created by applying different degrees of blur (abstract, paragraphs 0007-0015, 0127); having the wearer see the blurred images (abstract, paragraph 0127); acquiring information on the sensitivity to blur of the wearer (abstract, paragraph 0127); designing a spectacle lens based on the information on the sensitivity to blur of the wearer (abstract, paragraphs 0007-0015, 0127). 
With respect to claim 1, Hatanaka discloses as is set forth above including disclosing presenting an original image and a blurred image or images (paragraph 0127) but does not specifically disclose the blurred images as having different degrees 
With respect to claim 2, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses the information on the sensitivity is information on whether or not the blurred image is acceptable for the wearer to see (paragraph 0127 using a brain measuring device which is determining the degree of sensitivity for the specific user i.e. “whether or not the blurred image is acceptable for the wearer to see”). 
With respect to claim 7, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further disclose the target image as seen at a predetermined distance from the wearer (paragraph 0127). Regardless, inherently the original image is not being seen at a random distance and therefore is inherently being seen at a predetermined distance from the wearer. 
With respect to claim 8, Hatanaka and WO‘926 disclose and teach as is set forth above but do not specifically disclose the plurality of images being seen at a plurality of 
With respect to claim 9, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses the wearer using corrective lenses that provide the corrected visual acuity specific to that wearer while seeing at least one blurred image (paragraph 0127). 
With respect to claim 10, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses a target aberration of a progressive power lens being set based on the information of the sensitivity (paragraphs 0068-0071, 0091). 
With respect to claim 11, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses that based on the information of the sensitivity, a target extent of range of astigmatism can be set in at least two regions selected from distance, intermediate and near of a progressive lens (paragraphs 0068-0071, 0091). 

With respect to claim 13, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses designing a spectacle lens based on the method (abstract). 
With respect to claim 14, applicant is merely claiming a sending device to send input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being sent as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Applicant is therefore claiming an input unit to input information and a sending unit to send the input information which would be inherent in any computer having an internet (Hatanaka, paragraph 0020 disclosing a computer to implement the method). As stated above, the way the claim is written the acquired information merely goes to the intended use of the sending device. Regardless, Hatanaka further disclose the specific information being input into a computer (see rejection of claim 1 above, abstract, paragraph 0127) and sending of the information to a spectacle lens order receiving device (paragraphs 0044, 0114). 
With respect to claim 15, applicant is merely claiming a receiving device to receive input information “having been acquired by presenting…”. Applicant is not 
	With respect to claim 16, applicant is further merely claiming a receiving device to receive input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being received as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant is therefore claiming a receiving unit to receive the information (which would be inherent of any receiving computer) and a designing unit to design the information (which is disclosed in Hatanaka as per the abstract). As stated above, the way the claim is written the received information merely goes to the intended use of the 
With respect to claim 17, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses designing a progressive power lens based on the method (abstract). 
With respect to claim 18, Hatanaka and WO‘926 disclose and teach as is set forth above and Hatanaka further discloses designing a single focus lens based on the method (paragraph 0036, 0068). 
Claims 1-2, 6-7, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002-315725 (‘Jp’725) in view of Hatanaka publication number 2016/0327808.
All references below to paragraphs and figures of ‘Jp725 refer to the English translation of this document provided by applicant in their IDS statement of July 9, 2019.  
With respect to claim 1, Jp’725 discloses the limitations therein including the following: a method of designing an ophthalmic lens (paragraph 57, “Overview”); comprising presented a plurality of blurred images created by applying different degrees of blur (figures such as fig 4, 6, claims 1-4, paragraphs 0040-0052); having the wearer see the blurred images (figures such as fig 4, 6, claims 1-4, paragraphs 0040-0052); acquiring information on the sensitivity to blur of the wearer (paragraph 0052); designing an ophthalmic lens based on the information on the sensitivity to blur of the wearer (paragraph 0052, 57 “Overview”). 

With respect to claim 2, Jp’725 and Hatanaka disclose and teach as is set forth above and Jp’725 further discloses the information on the sensitivity is information on whether or not the blurred image is acceptable for the wearer to see (paragraphs 0040-0052). 
With respect to claim 6, Jp’725 and Hatanaka disclose and teach as is set forth above and Jp’725 further discloses each of the plurality of blurred images created by imaging processing convoluted luminances or color depths of points of the original image based on a distribution function (paragraphs 0043-0049). 
With respect to claim 7, Jp’725 and Hatanaka disclose and teach as is set forth above and Jp’725 further discloses the target image as seen at a predetermined distance from the wearer (figs 2, 4, 6, paragraph 0023). Regardless, inherently the original image is not being seen at a random distance and therefore is inherently being seen at a predetermined distance from the wearer. 

 With respect to claim 13, Jp’725 and Hatanaka disclose and teach as is set forth above and Hatanaka further makes obvious the designing of a spectacle lens based on the method for the same reasoning set forth in the rejection of claim 1 above. 
With respect to claim 14, applicant is merely claiming a sending device to send input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being sent as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Applicant is therefore claiming an input unit to input information and a sending unit to send the input information which would be inherent in any computer having an internet (paragraph 0020 of Jp’725 disclosing a computer to implement the method). As stated above, the way the claim is written the acquired information merely goes to the intended use of the sending device. Regardless, Jp’725 further disclose the specific information being input into a computer (see rejection of claim 1 above and paragraphs 0040-0052, claim 11); and sending of the information to a spectacle lens order receiving device (claim 11, paragraph 0052).  
having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being received as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant is therefore claiming a receiving unit to receive the information (which would be inherent of any receiving computer) and a designing unit to design the information (see rejection of claim 1 above). As stated above, the way the claim is written the received information merely goes to the intended use of the receiving device. Regardless, Jp’725 further disclose the specific information being input into a computer (see rejection of claim 1 above and paragraph 0020) and receiving of the information to design a spectacle lens (see rejection of claim 1 above and claim 11, paragraph 0052). 
	With respect to claim 16, applicant is further merely claiming a receiving device to receive input information “having been acquired by presenting…”. Applicant is not claiming the actual acquisition of the information as part of the device. As such, what is being received as information merely goes to the intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant is therefore claiming a receiving unit to receive the information (which would be inherent of any receiving computer) and a designing unit to design the .
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drobe in view of Qi publication number 2001/0056338. 
With respect to claims 3-5, Drobe discloses as is set forth above but does not specifically disclose the plurality of blurred images created by ray tracing transmitted through refractors that generate different aberrations, the plurality of blurred images created by a point spread function obtained by ray tracing through a plurality of different refractors generating different aberrations, and wherein the plurality of refractors comprise spectacle lenses of different spherical powers, astigmatic powers and astimatic axes. Qi teaches that when determining a degree of blur in images viewed by a spectacle lens user, that specifically, the plurality of blurred images can be created by ray tracing transmitted through refractors that generate different aberrations, the plurality of blurred images can be created by a point spread function obtained by ray tracing through a plurality of different refractors generating different aberrations, and wherein the plurality of refractors can comprise spectacle lenses of different spherical powers, astigmatic powers and astimatic axes for the purpose of providing an accurate means of accessing blur of a spectacle lens user. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the plurality of blurred images of Drobe as being created by ray tracing transmitted through 
Prior Art Citations
Nobori publication number 2015/0235428 and Keita et al publication number 2017/0265738 are being cited herein to show methods of designing spectacle lenses that would have also either read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 3, 2021